Opinion
THE COURT.
The Commission on Judicial Qualifications reviewed the report of the special masters appointed pursuant to rule 907 of California Rules of Court, documents filed by the examiner and Judge Chargin, and the record of the evidentiary hearing before the special masters at which it was established that Judge Chargin during the course of a juvenile court hearing over which he presided made certain improper and inflammatory remarks reflecting upon the juvenile’s family and members of his ethnic group. Those remarks have been the subject of critical newspaper editorials and resolutions of public bodies.
At the evidentiary hearing the surrounding facts and circumstances were shown, and letters and testimony were received favorable to Judge Chargin, indicating that the remarks were foreign to his customary judicial attitude and conduct.
*618Following its review of the above matters and a hearing before it, the commission made certain findings of fact, concluded that the remarks of Judge Chargin constituted “conduct prejudicial to the administration of justice that brings the judicial office into disrepute” (see art. VI, § 18, subd. (c), Cal. Const.), and recommended that Judge Chargin be publicly censured. The commission filed with this court the record and recommendation. This court, after reviewing the entire record and considering all the facts and circumstances, has concluded that the recommendation of the commission should be adopted. Accordingly, and by this order Judge Chargin is hereby publicly censured.